        Case 1:19-cv-09617-KPF Document 66 Filed 06/21/21 Page 1 of 1
                COWAN,                 41 MADISON AVENUE            NANCY E. WOLFF
                                                                    212 974 7474
                                       NEW YORK, NY 10010
                DEBAETS,                                            NWOLFF@CDAS.COM
                                       T: 212 974 7474
                ABRAHAMS &             F: 212 974 8474

                SHEPPARD LLP           www.cdas.com




June 21, 2021

VIA ECF
Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Courtroom 618
New York, NY 10007

Re:   McGucken v. Newsweek LLC, Case No. 1:19-cv-09617 (KPF)
      Request to File Exhibit Under Seal

Dear Judge Failla:

        We represent Defendant Newsweek Digital LLC (“Newsweek”) in the above-captioned
action and write pursuant to Rule 9(C)(i) of Your Honor’s Individual Rules of Practice in Civil
Cases to request leave to file Exhibit P to the Declaration of Sara Gates under seal, in connection
with Newsweek’s cross-motion for summary judgment and opposition to Plaintiff’s motion for
summary judgment. The document contained within Exhibit P, bearing Bates numbers
NEWS000102–105, was previously designated by Newsweek as “CONFIDENTIAL” pursuant to
the Protective Order (Dkt. No. 47) and contains sensitive information regarding Newsweek’s
internal business practices.

       We do not expect that counsel for Plaintiff will object to this request. Accordingly,
Newsweek respectfully requests that the Court grant this letter-motion for leave to file Exhibit P
under seal.

       We thank the Court for its attention to this matter.

Respectfully submitted,


/s/ Nancy E. Wolff

cc:    All counsel of record (via ECF)
